DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,883,908. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the examined claim 1 would have been obvious over the reference claim 1.
With respect to claim 1, Patent ‘908 claims a medical device for treating cardiac arrhythmias (see reference claim 1) comprising a plurality of support members (support members in claim 1) and a plurality of electrodes being configured to transmit an electrical impulse to tissue (electrode being configured to transmit energy to a target site in claim 1).
Therefore, examined claim 1 is not patentably distinct from reference claim 1.
This is a provisional nonstatutory double patenting rejection.
Claim Objections
Claim 38 objected to because of the following informalities: 
“the pacing electrodes” in lines 9-10 should be written “the plurality of pacing electrodes”
Appropriate correction is required.
Claim 41 objected to because of the following informalities: 
“each pacing electrode” in line 1 should be written “each pacing electrode of the plurality of pacing electrodes”
“a target area” in line 2 should be written “the target area”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 38-41 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Kunis et al., (US 20070083194; hereinafter Kunis) in view of Morrison et al., (US 20060293654; hereinafter Morrison). 
Regarding claims 38 and 43, Kunis discloses (Figure 6) a medical device for treating cardiac arrhythmias ([0002]), the device comprising: a central axis defined between a proximal end and a distal end opposite the proximal end; a plurality of support members (carrier arms) disposed between the proximal and distal ends, each support member of the plurality of support members being movable relative to the central axis between a collapsed position and an expanded position; and a plurality of electrodes (116) disposed over the plurality of support members; wherein, in the collapsed position, each support member of the plurality of support members is substantially parallel to the central axis, and, in the expanded position, each support member of the plurality of support members is not parallel to the central axis ([0088]-[0095]).
The embodiment of Figure 6 in Kunis fails to disclose that the electrodes are pacing electrodes configured to transmit an electrical impulse to tissue during a pacing procedure. However, a secondary embodiment of Kunis (Figure 14) teaches using pacing electrodes (188) configured to transmit an electrical impulse to tissue during a pacing procedure ([0104], [0106]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Figure 7 in Kunis to include pacing electrodes, as taught by the second embodiment of Figure 14 in Kunis, because the modification would allow the user to pace the heart of a patient (Kunis; [0106]), enabling a pacing procedure if desired for treatment.
Kunis fails to teach at least one attachment member configured to secure the device by way of attachment to tissue at a target area, wherein the at least one attachment member comprises a hook, a wire, a sheet, or other engaging point configured to secure the device to the tissue at the target area. However, Morrison teaches (Figure 25) a medical device including at least one attachment member (100), at the distal end of the device, configured to secure the device by way of attachment to tissue at a target area, wherein the at least one attachment member (100) comprises a hook, a wire, a sheet, or other engaging point configured to secure the device to the tissue at the target area ([0067]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kunis to include at least one attachment member configured to secure the device by way of attachment to tissue at a target area, as taught by Morrison, because the modification would provide engagement between the device and the surrounding tissue (Morrison; [0067]) to secure the device in the treatment area. 
Regarding claim 39, Kunis further teaches that, in the expanded position (maximum diameter configuration), adjacent support members are spaced apart from each other and the central axis ([0088]-[0091]: in the maximum diameter configuration, all the support members are spread apart from each other circumferentially).
Regarding claim 40, Kunis further teaches that, in the collapsed position (compact, minimum diameter configuration), adjacent support members contact each other ([0088]-[0091]: in the minimum diameter configuration, all the support members assume a compact, linear position; therefore adjacent support members contact each other in this compact configuration).
Regarding claim 41, Kunis further teaches that each pacing electrode is independently controllable so as to selectively transmit energy to a target area during the pacing procedure [0133]: each electrode can deliver energy individually).
Regarding claim 44, Kunis further teaches that the tissue is on the outside of a heart ([0141]).
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Kunis/Morrison as applied to claim 38 above, and further in view of Kordis, (US 20020198522).
Regarding claim 45, Kunis/Morrison teaches the device of claim 38, but fails to teach that each support member of the plurality of support members comprises a central wire and an insulating sheath having a plurality of openings defining the placement of the plurality of pacing electrodes, wherein the plurality of pacing electrodes is formed by one or more conductive elements passed through the plurality of openings. However, Kordis teaches (Figures 32-38) a medical device in which each support member (34) of a plurality of support members (34) comprises a central wire (92) and an insulating sheath (98) having a plurality of openings (100) defining the placement of the plurality of electrodes (96), wherein the plurality of electrodes (96) is formed by one or more conductive elements passed through the plurality of openings (100), ([0148]-[0158]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the electrode structure taught by Kunis/Morrison with the electrode structure taught by Kordis since both electrode structure perform the same function of providing energy to a target area and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B). Furthermore, since the electrode structure would provide pacing in the modified device, the electrodes would be a plurality of pacing electrodes in the modified device as well. 
Response to Arguments
Applicant’s arguments filed 04/18/2022, regarding the newly added claim amendments, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references Morrison and Kordis.  Specifically, Morrison teaches a medical device including at least one hook attachment member configured to secure the device by way of attachment to tissue at a target area. In combination with Kunis, the modified device teaches the invention as claimed at least in amended claim 38. Furthermore, Kordis teaches a medical device in which each support member of the plurality of support members comprises a central wire and an insulating sheath having a plurality of openings defining the placement of the plurality of pacing electrodes, wherein the plurality of pacing electrodes is formed by one or more conductive elements passed through the plurality of openings. In combination with Kunis and Morrison, the modified device teaches the invention as claimed at least in amended claim 45.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794